  Case 20-03011          Doc 7   Filed 04/30/20 Entered 04/30/20 12:33:30             Desc Main
                                    Document    Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

In re                                     )
                                          )
BK RACING, LLC                            )                  Chapter 11
                                          )
      Debtor,                             )                  No. 18-30241
__________________________________________)
                                          )
MATTHEW W. SMITH, Trustee,                )
                                          )
      Plaintiff,                          )
v.                                        )                  A.P. No. 20-03011
                                          )
BOBBY MCKEY’S, LLC,                       )
                                          )
      Defendant.                          )
__________________________________________)

                                 ANSWER AND JURY DEMAND

        NOW COMES Defendant, through counsel, and for its Answer to the Complaint states as

follows:

        1. Admitted.

        2. Admitted, except that Defendant denies that it currently operates said business due to

             the Covid-19 pandemic.

        3. Admitted.

        4. Denied. Defendants further state that they DO NOT consent to the entry of a final

             order or judgment by the Bankruptcy Judge.

        5.   Admitted.

        6. Denied that there are any statutory predicates for the relief requested.
Case 20-03011      Doc 7   Filed 04/30/20 Entered 04/30/20 12:33:30            Desc Main
                              Document    Page 2 of 8



   7. Admitted.

   8. Admitted.

   9. Admitted.

   10. Admitted.

   11. Admitted.

   12. Admitted, on information and belief.

   13. Admitted, on information and belief.

   14. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 14 and therefore denies the same and demands strict

      proof thereof.

   15. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 15 and therefore denies the same and demands strict

      proof thereof.

   16. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 16 and therefore denies the same and demands strict

      proof thereof.

   17. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 17 and therefore denies the same and demands strict

      proof thereof.

   18. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 18 and therefore denies the same and demands strict

      proof thereof.




                                           2
  Case 20-03011         Doc 7     Filed 04/30/20 Entered 04/30/20 12:33:30             Desc Main
                                     Document    Page 3 of 8



       19. Admitted, except that denied that the business is presently operating due to the

             Covid-19 pandemic.

       20. Denied.

       21. Admitted, except that Defendant lacks knowledge or information sufficient to form a

             belief as to the truth of the allegation of the March 6 date and therefore denies the

             same and demands strict proof thereof.

       22. Denied. Defendant affirmatively alleges and states that on February 28, 2017, it lent

             Debtor $75,000 by check which, on information and belief, cleared on March 1,

             2017.

       23. Denied.

       24. Denied.

       25. Admitted that Defendant loaned money to Defendant and that the Transfer was the

             repayment of a loan, but denied that it was an insider loan.

       26-39. Defendant lacks knowledge or information sufficient to form a belief as to the

             truth of the allegations of paragraphs 26-39 and therefore denies the same and

             demands strict proof thereof.

       40.      Defendant denies that Plaintiff may reserve such “rights” after the statute of

limitations has expired.

       41. Defendant incorporates its responses to all other paragraphs of the Complaint.

       42. Admitted.

       43. Denied.

       44. Denied




                                                   3
Case 20-03011      Doc 7   Filed 04/30/20 Entered 04/30/20 12:33:30            Desc Main
                              Document    Page 4 of 8



   45. Defendant incorporates its responses to all other paragraphs of the Complaint.

   46. Admitted

   47. Denied.

   48. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 48 and therefore denies the same and demands strict

      proof thereof..

   49. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 49 and therefore denies the same and demands strict

      proof thereof..

   50. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 50 and therefore denies the same and demands strict

      proof thereof.

   51. Denied.

   52. Defendant incorporates its responses to all other paragraphs of the Complaint.

   53. Admitted.

   54. Denied.

   55. Denied.

   56. Defendant incorporates its responses to all other paragraphs of the Complaint.

   57. Admitted

   58. Denied.

   59. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 59 and therefore denies the same and demands strict




                                           4
Case 20-03011      Doc 7   Filed 04/30/20 Entered 04/30/20 12:33:30            Desc Main
                              Document    Page 5 of 8



      proof thereof.

   60. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 60 and therefore denies the same and demands strict

      proof thereof.

   61. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 61 and therefore denies the same and demands strict

      proof thereof.

   62. Denied.

   63. Defendant incorporates its responses to all other paragraphs of the Complaint.

   64. Denied.

   65. Admitted

   66. Admitted.

   67. Admitted.

   68. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 68 and therefore denies the same and demands strict

      proof thereof.

   69. Admitted.

   70. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

      the allegations of paragraph 70 and therefore denies the same and demands strict

      proof thereof.

   71. Denied.

   72. Defendant incorporates its responses to all other paragraphs of the Complaint.




                                           5
   Case 20-03011         Doc 7     Filed 04/30/20 Entered 04/30/20 12:33:30         Desc Main
                                      Document    Page 6 of 8



        73. Denied.

        74. Admitted.

        75. Denied.

        76. Denied.

        77. Defendant incorporates its responses to all other paragraphs of the Complaint.

        78. Denied.

        79. Denied.

        80. Denied.

Defendant further denies each and every allegation not expressly admitted, and denies that

Plaintiff is entitled to the relief sought, or to any relief.

SEPARATE AND AFFIRMATIVE DEFENSES

        1.      The Complaint fails to state a claim on which relief may be granted.

        2.      Failure to plead fraud with particularity.

        3.      Defendant took for value and in good faith and should Plaintiff recover any

alleged voidable payments from Defendant, Defendant shall have a lien on such recovered

payments as provided in 11 U.S.C. § 548(c) or other applicable law.

        4.      Defendant took for value, in good faith, and without knowledge of the voidability

of any transfer.

        5.      The Transfer was intended by the debtor and the Defendant to be a

contemporaneous exchange for new value given to the Debtor; and was in fact a substantially

contemporaneous exchange.

        6.      The transfer was in payment of a debt incurred by the Debtor in the ordinary




                                                     6
  Case 20-03011           Doc 7     Filed 04/30/20 Entered 04/30/20 12:33:30           Desc Main
                                       Document    Page 7 of 8



course of business or financial affairs of the Debtor and the Defendant, and the Transfer was (a)

made in the ordinary course of business or financial affairs of the Debtor and the Defendant; and

(b) made according to ordinary business terms.

        7.         Defendant reserves the right to assert any additional defenses that should appear

to be warranted during the course of these proceedings.


        WHEREFORE the Defendant respectfully requests that this honorable Court dismiss this

adversary proceeding and award Defendant its costs of this action, including reasonable

attorney's fees.
                                            JURY DEMAND

        Defendant demands trial by jury.


        Dated: April 29, 2020.



                                                 Respectfully submitted,


                                                 /s/ Susanne M. Robicsek_______
                                                 Susanne M. Robicsek, NCSB #14289
                                                 Law Office of Susanne M. Robicsek
                                                 1701 Scott Avenue
                                                 Charlotte, NC 28203
                                                 (704) 377-0776

                                                 /s/ Daniel M. Press ________
                                                 Daniel M. Press, Virginia Bar #37123
                                                 Pro Hac Vice pending
                                                 CHUNG & PRESS, P.C.
                                                 6718 Whittier Avenue, Suite 200
                                                 McLean, Virginia 22101
                                                 (703) 734-3800
                                                 (703) 734-0590 fax
                                                 dpress@chung-press.com

                                                 Counsel for Defendant


                                                    7
  Case 20-03011       Doc 7     Filed 04/30/20 Entered 04/30/20 12:33:30           Desc Main
                                   Document    Page 8 of 8



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 30th day of April, 2020 I caused the foregoing Answer to be
served by CM/ECF upon counsel for Plaintiff.

                                             /s/ Susanne M. Robicsek_______
                                             Susanne M. Robicsek, NCSB #14289
                                             Law Office of Susanne M. Robicsek
                                             1701 Scott Avenue
                                             Charlotte, NC 28203
                                             (704) 377-0776




                                                8
